                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                       Case No.18-cv-04429-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER DENYING DEFENDANT'S
                                                  v.                                          REQUEST FOR ORDER TO SHOW
                                  10
                                                                                              CAUSE AND SANCTIONS
                                  11     162 LOS GATOS-SARATOGA ROAD,
                                         LLC,
                                  12                                                          Re: Dkt. No. 18
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14          On January 4, 2019, defendant 162 Los Gatos-Saratoga Road, LLC filed an “Opposition to
                                  15   Plaintiff’s Response to Court’s Order to Show Cause; and Request for Court to Su[a] Sponte
                                  16   Order Plaintiff to Show Cause Why He Has Standing and the Court Has Subject Matter
                                  17   Jurisdiction; Request for Sanctions.” Dkt. No. 18. For the following reasons, the Court denies the
                                  18   various requests for relief made in that submission.
                                  19          First, to the extent defendant’s submission constitutes an objection to plaintiff Scott
                                  20   Johnson’s characterization of the parties’ efforts (or lack thereof) to timely comply with General
                                  21   Order 56’s joint site inspection requirement, that objection is noted. While the Court does not
                                  22   condone inaccurate representations, particularly those implying the other party is to blame, the
                                  23   Court reminds the parties that the site inspection requirement is a joint obligation. General Order
                                  24   56 ¶ 3 (“No later than 105 days after filing the complaint, the parties and their counsel . . . shall
                                  25   meet in person at the subject premises. . . . They shall jointly inspect the portions of the subject
                                  26   premises . . . .”) (emphasis added). It is not solely plaintiff’s obligation to arrange for the
                                  27   inspection. The Court expects both parties to fulfill their General Order 56 obligations, including,
                                  28   for example, the exchange of initial disclosures described in paragraph 2 of General Order 56.
                                   1          Second, to the extent defendant requests that the Court dismiss this action for lack of

                                   2   subject matter jurisdiction, that request is procedurally improper. General Order 56 provides that a

                                   3   party may move for administrative relief from the provisions of General Order 56. See id. ¶ 9.

                                   4   Any motion to dismiss for lack of subject matter jurisdiction must be filed as a noticed motion in

                                   5   compliance with the Civil Local Rules of this Court.

                                   6          Third, to the extent defendant seeks an order sanctioning plaintiff, that request is likewise

                                   7   procedurally improper. Defendant’s submission does not comply with Civil Local Rule 7-8,

                                   8   which describes the form and timing of any motion for sanctions.

                                   9          This order is without prejudice to defendant filing properly noticed motions in compliance

                                  10   with this Court’s Civil Local Rules and General Orders.

                                  11          IT IS SO ORDERED.

                                  12   Dated: January 4, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    VIRGINIA K. DEMARCHI
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
